Citation Nr: 0739763	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-10 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher disability rating for service-
connected left snapping hip syndrome with bursitis, currently 
rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for left snapping hip syndrome with 
bursitis, claimed as popping hip syndrome, assigning a 10 
percent disability rating, effective January 31, 2004.  In 
October 2004, the veteran filed a notice of disagreement 
regarding the disability rating assigned; a statement of the 
case was issued in December 2004, and a written communication 
received in April 2005 was accepted as a substantive appeal.  


FINDING OF FACT

The veteran's service-connected left snapping hip syndrome 
with bursitis (established by x-ray) is manifested by some 
limited motion with pain, but the limitation of motion is not 
compensable under range of motion rating criteria; there is 
no ankylosis, flail joint or impairment of the femur.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left snapping hip syndrome with bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5250-5255 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2004.  
The letter predated the August 2004 rating decision.  See id.  
Subsequently, the veteran was issued another VCAA letter in 
September 2006.  The VCAA letters notified the veteran of 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The March 2004 and September 2006 letters have clearly 
advised the veteran of the evidence necessary to substantiate 
her claim. 

In March 2006, the veteran was provided with notice of the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains reports of VA examinations performed in April 
2004 and April 2006.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Factual Background

The veteran underwent a VA examination in April 2004.  The 
veteran reported left hip pain, weakness, stiffness, 
swelling, heat and redness, instability or giving way, 
"locking," fatigability, lack of endurance, etc.  She 
reported constant left hip pain, including chronic pain 
present daily mostly in the mornings rated at 7 to 8/10.  The 
symptoms were present on certain positions of the left hip, 
such as repetitive movement, weightbearing, walking, and 
standing.  She could walk about a mile, but beyond that, 
walking distance was limited due to pain and sometimes 
weakness.  She denied any incoordination.  She could not run, 
as the symptoms of pain worsened with running.  She could not 
sit or stand for more than 3 to 4 hours.  There is some 
question of subluxation but the veteran is unsure.  She 
reported the condition has had a severe impact on her usual 
occupation and daily activities.  

Upon physical examination, the examiner noted painful range 
of motion.  Flexion zero to 70 degrees was normal and 70 to 
80 degrees was painful.  Extension zero to 20 degrees was 
normal and 20 to 30 degrees was painful.  Adduction zero to 
20 degrees and 20 to 25 degrees was painful.  Abduction was 
zero to 30 degrees with pain from 30 to 40 degrees.  External 
rotation was zero to 30 degrees and 30 to 40 degrees was 
painful.  Internal rotation was zero to 20 degrees and 20 to 
30 degrees was painful.  The examiner noted tenderness on the 
lateral aspect of the left hip and guarding of the movement 
with bending, stairs, and walking a long distance.  The 
examiner diagnosed left hip arthralgia, chronic, progressive 
with tendinitis.  

The veteran sought VA outpatient treatment from March 2005 to 
December 2005 for left hip pain.  In December 2005, the 
veteran was assessed with bursitis.

In April 2006, the veteran underwent another VA examination.  
She reported persistent left hip pain at a level of 7/10 with 
stiffness.  She described the pain as piercing.  She reported 
the symptoms were present on a daily basis and were constant 
in nature.  Precipitating factors included physical activity 
and inclement weather.  She reported flare-ups occurred with 
ambulation of 1 to 2 blocks and standing.  Her employment 
required constant walking, which forced her to constantly 
shift her posture and take rest breaks.  She did not have any 
absenteeism from work because of the left hip and she was 
self-sufficient in daily activities.  She was limited in 
ambulation and she did work full time with constant pain. 

Upon physical examination, the examiner noted left hip 
tenderness in the lateral aspect and anterior aspect.  Her 
gait was antalgic and there was a slight right lateral shift.  
Flexion was painful at 80 to 90 degrees.  Extension was zero 
to 30 and painful at 20 to 30 degrees.  Abduction was painful 
from 20 to 25 degrees and the external rotation was painful 
at 30 degrees and internal rotation was 20 degrees.  There 
was an additional limitation of pain with repetitive use.  
The examiner diagnosed chronic snapping hip syndrome with 
trochanteric bursitis with worsening and constant pain in the 
left hip.  

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 minor joint groups, with occasional 
incapacitating exacerbations.  A 10 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.   

Pursuant to Diagnostic Code 5251 for limitation of extension 
of the thigh, a maximum 10 percent rating is assigned for 
extension limited to 5 degrees.

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, a 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 20 degrees.  For a 40 
percent evaluation, flexion must be limited to 10 degrees.

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg; 
limitation of adduction of, cannot cross legs.  A 20 percent 
evaluation is warranted for limitation of abduction of, 
motion lost beyond 10 degrees.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § § 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Analysis

Based on a strict adherence to the criteria under Codes 5251, 
5252, or 5253 for limitation of motion of the thigh, the 
veteran's left hip disability does not warrant a compensable 
evaluation.  In regard to limitation of extension under Code 
5251, the medical findings do not indicate limitation of 
extension to the required degree, as the veteran was noted to 
have extension to 30 degrees at both the April 2004 and April 
2006 VA examinations.  Regarding flexion, the veteran 
demonstrated flexion to 80 degrees in April 2004 and 90 
degrees in April 2006.  These findings far exceed the 
requisite 45 degree limitation of motion under Code 5252 for 
a compensable (10 percent) rating.  Further, in regard to 
external rotation under Code 5253, findings included 40 
degrees in April 2004 and 30 degrees in April 2006.  These 
findings show neither an inability to toe-out more than 15 
degrees or an inability to cross the legs.  As for abduction, 
the veteran demonstrated abduction in April 2004 to 40 
degrees and abduction to 25 degrees in April 2006.  There is 
no showing of motion on abduction lost beyond 10 degrees.

It is thus clear from the above-noted findings that even when 
consideration is given to additional functional loss per 
DeLuca, the veteran's left snapping hip syndrome with 
bursitis does not meet the criteria for a compensable 
evaluation under the limitation of motion Codes 5251, 5252 or 
5253.  However, the veteran experiences pain on motion.  This 
is evident based on the veteran's assertions of experiencing 
chronic left hip pain on a daily basis and the notation of 
left hip pain in various evaluation reports.  It is in view 
of this pain (and any functional loss associated therewith) 
that the veteran is presently in receipt of a 10 percent 
evaluation for the left hip under Diagnostic Code 5003 for 
painful motion of the left hip.

However, no higher evaluation is assignable for the left 
snapping hip syndrome with bursitis.  As indicated above, a 
10 percent rating is the maximum assignable rating under 
Diagnostic Code 5003 for each major joint or group of minor 
joints affected by limitation of motion, and consideration of 
pain on motion is already contemplated in assignment of each 
10 percent evaluation under that diagnostic code.  The Board 
also finds that a higher or additional evaluation is not 
assignable under any other potentially applicable diagnostic 
code, as there is no evidence that the left hip disability 
has resulted in, or in disability comparable to, ankylosis 
(Diagnostic Code 5250), flail joint (Diagnostic Code 5254) or 
impairment of the femur (Diagnostic Code 5255).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected left hip disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  The veteran has claimed that her employment as 
an Anti-Terrorist staff employee required constant walking, 
which forced her to constantly shift her posture and take 
rest breaks.  Although the veteran had limited ambulation, 
she did not have any absenteeism from work because of the 
left hip and was self-sufficient in daily activities.  Thus, 
she was able to work full time, although the Board notes that 
she did so with constant pain.  However, consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented 
by the veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such a 
showing has not been made in this case.  Likewise, the 
objective evidence does not reflect any periods of 
hospitalization due to the left hip disability.  Thus, in the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand the claim for a higher 
evaluation to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, the Board finds that the impairment resulting 
from the veteran's left hip disability is appropriately 
compensated by the currently assigned schedular ratings and 
38 C.F.R. § 3.321 is inapplicable.

Based on the foregoing, the claim for an evaluation higher 
than 10 percent for left snapping hip syndrome with bursitis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


